           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

JOHN HENRY FREDERICK,
      Plaintiff,
v.                                                Case No. 4:19-cv-333-AW-HTC
WAKULLA CI, et al.,
     Defendants.
_______________________________/
                             ORDER OF DISMISSAL

      The Court has considered the Magistrate Judge’s July 25, 2019 Report and

Recommendation. ECF No. 3. To the extent they address the Report and

Recommendation, the Court has also considered de novo the issues raised in

Plaintiff’s filings styled “Manifest Injustice” (ECF No. 4), “Motion to Object” (ECF

No. 5), and “Motion to Object” (ECF No. 6). (ECF No. 5 and ECF No. 6 appear to

be duplicate entries.)

      The Court has concluded that the Report and Recommendation should be

accepted. It is therefore ordered:

      1. The Report and Recommendation (ECF No. 3) is accepted and adopted as

the Court’s order.

      2. The Clerk shall enter a judgment stating: “This case is dismissed without

prejudice pursuant to 28 U.S.C. § 1915(g).”

      3. The Clerk shall close the file.

                                           1
SO ORDERED on November 14, 2019.

                         s/ Allen Winsor
                         United States District Judge




                           2
